Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before December 8, 1959, with notice of argument for the January 1960 Term of this court, said appeal to be argued or submitted when reached. The order of this court entered June 16, 1959 is modified accordingly. The cross application of the appellants to dispense with the printing of the record on appeal and the appellants’ points and to permit the appeal to be heard upon a typewritten record and upon typewritten appellants’ points is denied. If the appellants fail to comply with the conditions contained in the order entered herein, the respondent may submit a final order dismissing the appeal without notice to the appellants. Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.